DISMISS; Opinion Filed August 29, 2013.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01178-CV
                                     No. 05-13-01179-CV
                                     No. 05-13-01180-CV
                                     No. 05-13-01181-CV
                           IN RE TROY LEE PERKINS, Relator

               Original Proceeding from the 282nd Judicial District Court
                                 Dallas County, Texas
     Trial Court Cause No. F07-00645-S, F07-71769-S, F07-71970-S, and F07-71990-S

                            MEMORANDUM OPINION
                          Before Justices FitzGerald, Lang, and Myers
                                   Opinion by Justice Myers
       Before the Court is relator=s petition for writ of mandamus complaining that his four

petitions for writ of habeas corpus have been denied and that he has therefore not been able to

appeal his conviction. The facts and issues are well known to the parties, so we need not recount

them herein. This Court does not have mandamus jurisdiction over relator’s petition. See TEX.

CODE CRIM. PROC. ANN. Art. 11.07 (West Supp. 2010); In re Curry, No. 05-08-00064-CV, 2008
WL 311018, at *1 (Tex. App.BDallas Feb. 5, 2008, orig. proceeding) (mem. op.). Accordingly,

we DISMISS relator=s petition for a writ of mandamus for want of jurisdiction.




131178F.P05                                       /Lana Myers/
                                                  LANA MYERS
                                                  JUSTICE